DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ran Wang on October 28, 2021.

Please amend the claims as follow:
(Currently Amended) A network device in , wherein a user device in the radio communication system is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network[[;]], the network device comprising:
a receiver that acquires via the first communication network a message through which the user device requests to attach to the first communication network; and
a transmitter, coupled to a processor, that notifies, after the message has been acquired by the receiver, another network device or the user device a dual registration indication that indicates that the user device supports dual registration,
wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network.
(Currently Amended) A network device in , wherein a user device in the radio communication system is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network[[;]], the network device comprising:
a receiver that acquires via the first communication network a message through which the user device requests to attach to the first communication network; and
a transmitter, coupled to a processor, that, when the user device has been dually registered and the receiver has acquired the message, stops notifying another network device of a connection indication that indicates that the user device is connected to the first communication network,
wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network.
(Currently Amended) A radio communication method that supports dual registration in which [[same]] a user device is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network[[;]], the radio communication method comprising:

a network device of the dual registration indication that indicates that the user device supports dual registration,
wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network.
(Currently Amended) A radio communication method that supports dual registration in which [[same]] a user device is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network[[;]], the radio communication method comprising:

a network device of a connection indication that indicates that the user device is connected to the first communication network,
wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network.
[END OF AMENDMENT]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644